Citation Nr: 1109806	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In connection with this appeal, the Veteran provided testimony before a Decision Review Officer (DRO) in November 2006.  A transcript of that hearing has been associated with the claims files.

This case was previously before the Board in March 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to April 12, 2007, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  For the period beginning April 12, 2007, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity.



CONCLUSION OF LAW

The Veteran's PTSD does not warrant a rating in excess of 50 percent prior to April 12, 2007, but does warrant a rating of 70 percent, but not higher, for the period beginning April 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter mailed a letter in March 2010.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In February 2007, the Veteran was afforded a VA psychiatric examination.  At that time the Veteran reported that he occasionally experienced difficulties at work with anxiety, panic, and angry outbursts.  He reported that he had been somewhat cautious of social relationships after a 15-year relationship ended.  The Veteran also reported that after three years of seeking mental health counseling, his PTSD symptoms had not improved.  He reported that nobody had done anything to make him better and that he could not see that changing.  The Veteran reported that he felt very lonely much of the time and that his sleep was not very restful.  

Upon mental status examination the Veteran was found to be well groomed, stylishly attired, articulate, and able to maintain good eye contact.  The Veteran was fully cooperative, and there was no indication of psychotic process.  The Veteran's mood was mildly depressed and anxious.  The Veteran denied suicidal and homicidal ideations, plan, or intent.  The Veteran reported having intermittent panic attacks with agoraphobic components.  The examiner reported that the Veteran's anxiety symptoms were prominent.  The Veteran's energy was sufficient, his insight was fair, and his attention and concentration were sufficient.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 60.

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In July 2010, the Veteran was afforded another VA psychiatric examination.  At that time, the Veteran reported that it was hard to fit in with people because he seemed to view the world differently than others.  He reported that he had some friends, but that he experienced anxiety about being out in public and with other people.  He reported that he felt like he always needed to have an exit.  The Veteran reported that he had lived alone since his sister moved into her own apartment.  The Veteran reported that he had not engaged in a romantic relationship for many years.  The Veteran reported that he often felt down and discouraged.  The Veteran reported that he was unable to get to sleep without the use of Trazodone.  He reported that he experienced recurrent nightmares with combat related themes.  He reported experiencing the nightmares a few times per month.  The Veteran reported that he continued to experience panic attacks.  He reported that they did not happen often, but that when they did happen, they were dramatic.  He reported that his history of panic attacks made him hesitant to be around people because he did not want to have to explain what was happening.  He reported that he had visited the emergency room several times with symptoms that were ultimately diagnosed as panic attacks.  He reported that he had a "short fuse" and that others felt that he often overreacted to small issues.  The Veteran reported that generally, his memory was not good.  He reported that he would put something down and forget where he put it after doing something else.  He reported that he had been prescribed Ritalin because of his problem with forgetting instructions and appointments, but that he had stopped taking it because he had not seen an improvement in his memory problems.        

Upon mental status examination, the Veteran was clean and cooperative.  His speech and psychomotor activity were unremarkable.  The Veteran's affect was normal and his mood was good.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There was no evidence of delusions and the examiner reported that the Veteran understood the outcomes of behavior.  The Veteran's intelligence was average and it was noted that he understood that he had a problem.  There was no evidence that the Veteran experienced hallucinations.  The Veteran did not exhibit inappropriate or obsessional/ritualistic behavior.  The Veteran did not interpret proverbs appropriately.  The Veteran did not have homicidal or suicidal ideations, his impulse control was good, and he did not experience episodes of violence.  The examiner reported that the Veteran was able to maintain minimum personal hygiene and that he did not have a problem with his activities of daily living.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was moderately impaired.  The examiner reported that the Veteran took notes of their conversation so that he would remember what they talked about.  

With regard to the Veteran's specific symptoms of PTSD, the examiner reported that the Veteran experienced recurrent and intrusive distressing recollections of his trauma, including thoughts, images, and perceptions.  The examiner reported that the Veteran also experienced distressing dreams of his traumatic event and that the Veteran tried to avoid thoughts, feelings, and conversations that were associated with his trauma.  It was also noted that the Veteran tried to avoid activities, places, and people that caused recollections of the traumatic events.  The examiner reported that the Veteran had a markedly diminished interest and participation in significant activities.  The Veteran was also reported to have a sense of a foreshortened future, in that he did not expect to have a career, marriage, children, or a normal life span.  The examiner reported that the Veteran experienced symptoms of increased arousal in that he had difficulty falling and staying asleep, angry outbursts, irritability, and concentration problems.  The examiner reported that the Veteran's concentration and memory problems appeared worse than was usual.  The examiner assigned the Veteran a GAF score of 54. 

The examiner reported that it was his belief that the Veteran was more psychologically impaired than he was at his previous examination.  The examiner reported that some of the Veteran's problems may be related to his recent diagnosis and treatment for cancer, but that many of the symptoms were due to his PTSD.  The examiner reported that the Veteran experienced deficiencies in most areas, including thinking, family relations, work, and mood.  However, it was the examiner's opinion that the Veteran's PTSD was not severe enough as to render him unemployable.  In this regard, the examiner noted that it was likely that the Veteran was completely unemployable, but that it was be on the basis of physical disability and not his PTSD.  The examiner did report that the multiple issues cited in the Veteran's psychological impairment summary would amount to substantial impediments to employability; however, the degree of impairment resulting from the Veteran's PTSD was not substantial enough by itself as to render the Veteran unemployable.

A review of the Veteran's VA Medical Center treatment notes from May 2004 to March 2010 shows that the Veteran periodically receives mental health counseling and medication management at the VA Medical Center.  The VA Medical Center mental health treatment notes of record show that the Veteran consistently complained of depression, anxiety, panic attacks, trouble sleeping, avoidance tactics, intense anger, violent outbursts, isolation, hypervigilance, restlessness, and feelings of worthlessness.

The Veteran has also received treatment at the Worchester Veterans Center from at least October 2003 to January 2010.  The records show that the Veteran has complained of multiple PTSD symptoms during his treatment course, to include anxiety, panic attacks, irritability, social isolation, and depression.  

The Veteran's counselor at the Worchester Veterans Center testified on the Veteran's behalf at the Veteran's November 2006 hearing.  At that time, the counselor reported that the Veteran presented a very easy manner, but that right under the surface he was very emotional.  He reported that the Veteran often broke down and cried in their sessions together and that despite his love of Cajun music and various friendships, the Veteran was a very lonely man.  He reported that the Veteran had the typically flattened affect associated with chronic depression.  He also stated that the Veteran often experienced panic attacks and that was something that they worked on in their sessions.  

In a statement dated April 12, 2007, the Veteran reported that his PTSD warranted a disability rating in excess of 50 percent because his mind constantly told him that he was not as good and did not measure up with others.  He reported chronic depression, panic attacks, and suicidal thoughts.  He also reported that the news coverage of the war in Iraq had caused his PTSD symptoms to get even worse. 

The Board finds that the Veteran is entitled to a 70 percent disability rating for PTSD for the period beginning April 12, 2007, the date of the Veteran's statement indicating that his PTSD had increased in severity.  In this regard, the Board notes that the Veteran reported that he had begun to have suicidal ideations.  Additionally, the July 2010 VA examiner reported that the Veteran's PTSD was worse than it had been at the time of his February 2007 VA examination in that he had significant memory problems and markedly diminished interest in everyday life and activities.  The July 2010 VA examiner also reported that the Veteran experienced deficiencies in most areas, to include thinking, family relations, work, and mood, as a result of his PTSD.  Additionally, the Veteran has reported rather significant social isolation, in that he lives alone and has few friends.  In combination, the Veteran's symptoms for the period beginning April 12, 2007, produced impairment that more nearly approximated deficiencies in most areas than reduced reliability and productivity.

With respect to the period prior to April 12, 2007, the Board notes that there is no persuasive evidence that the impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas than reduced reliability and productivity.  In this regard, the Board notes that the February 2007 VA examination report indicates that the Veteran had a somewhat moderate problem with PTSD.  It was reported that the Veteran lived with his sister and was able to maintain friendships.  Also, while the Veteran had prominent anxiety symptoms at that time, he seemed only mildly depressed.  Additionally, the Veteran denied homicidal and suicidal ideations, plans, and intent at his February 2007 VA examination.  There was also no objective evidence that the Veteran's judgment or thinking was overly impaired.  Moreover, based on the evidence discussed above, there is no showing of thought and communication deficiencies, impaired impulse control, obsessional rituals, hallucinations, or delusions such as to support a higher evaluation for the period prior to April 12, 2007.

Consideration has been given to assigning a higher evaluation for the period beginning April 12, 2007.  However, it has been reported that while the Veteran's PTSD would have an effect on his employability, it was not substantial enough to render him unemployable.  Rather, the Veteran is not currently employed as a result of physical disability and not his psychological impairment.  There is no indication from the record, and the Veteran has not asserted, that he had to quit working because of his PTSD symptoms.  Additionally, the evidence discussed above fails to show that the Veteran experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  Therefore, a higher evaluation for this period is not warranted.

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the period specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the period beginning April 12, 2007, even though all the specific symptoms listed for a 70 percent rating are not manifested. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Board has increased the disability rating as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants a disability rating of 70 percent, but not higher, for the period beginning April 12, 2007, and a 50 percent rating for the period prior to April 12, 2007; the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


